Citation Nr: 1030879	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for dysthymic disorder, claimed 
as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 




INTRODUCTION

The Veteran had active military service from January 1995 to 
January 1999 and from April 1999 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and October 2004 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Respectively, those decisions denied the Veteran's claims for 
service connection for depression and a left knee disorder.  

In a February 2008 decision, the Board also denied these claims, 
and the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2009, during the pendency of 
the appeal to the Court, the Veteran's attorney and VA's Office 
of General Counsel - representing the Secretary of VA, filed a 
joint motion asking the Court to vacate the Board's decision 
regarding both claims and remand them for further development and 
readjudication in compliance with directives specified.  That 
same month, the Court issued an order granting the joint motion 
for remand and returned the case to the Board.

In June 2009, to comply with the terms of the Court-granted joint 
motion, the Board remanded the claims to the RO via the Appeals 
Management Center (AMC).  And a February 2010 decision, on 
remand, granted service connection for a left knee disorder - 
namely, patellofemoral syndrome, and assigned a 10 percent rating 
retroactively effective from June 4, 2004.  Since the Veteran did 
not that initial rating and effective date for that disability, 
that claim is no longer in dispute.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately 
appeal these "downstream" issues).  So the sole remaining claim 
concerns whether he also is entitled to service connection for 
dysthymic disorder, claimed as depression.

In May 2010, the Board requested a medical expert opinion 
regarding this remaining claim from the Veterans Health 
Administration (VHA).  The respondent submitted this opinion in 
July 2010.


FINDING OF FACT

It is just as likely as not the Veteran's dysthymia dates back to 
his military service, though not necessarily to the specific 
events and circumstances that he believes precipitated it.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
dysthymia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim, in full, there 
is no need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of argument, 
there has not been, this is ultimately inconsequential and, 
therefore, at most harmless, i.e., non-prejudicial error.  38 
C.F.R. § 20.1102 (2009).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006); and Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).



Service Connection for Dysthymic Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed in-service disease or 
injury and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions regarding this usually are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When, for example, a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).

In December 2009, a VA clinician determined there was no evidence 
the Veteran had dysthymic disorder or depression; it was 
indicated, instead, that there was no clinical diagnosis.  
However, at the conclusion of a January 2005 VA mental disorders' 
examination, and according to the VHA medical expert opinion 
since obtained in July 2010, the Veteran's diagnosis is 
dysthymia.  So resolving all reasonable doubt in his favor, see 
38 C.F.R. § 3.102, there is the required confirmation he has this 
alleged condition.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  But see, 
too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has disability at the time the claim 
for VA disability compensation is filed or during the pendency of 
the claim, and that a claimant may be granted service connection 
even though the disability resolves prior to VA's adjudication of 
the claim).  



Since there is the required diagnosis of dysthymia, the 
determinative issue is whether this condition is attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

The Veteran's service treatment records (STRs) show he was 
hospitalized for 5 days in May 1997 for suicidal ideation, with a 
several-month history of increased occupational, financial and 
relationship stressors.  These stressors included dealing with 
carrying out his work duties, his pregnant wife with twins with a 
history of three miscarriages, and problems paying bills.  
Objective mental status evaluations found no evidence of 
psychosis, organicity, major mood or anxiety disorders.  
The diagnosis was partner-relational (relationship) problems and 
dependent traits.  His STRs make no reference to any other 
pertinent complaints or treatment during the remainder of his 
service, including during re-enlistment examinations in December 
1998 and April 1999.

During a January 2005 VA compensation examination, the Veteran 
complained of depression and poor sleep - which he said made him 
see things off and on such as dead relatives and whispering.  
Objective findings indicated he had no impairment of thought 
process or communication.  He also had no suicidal or homicidal 
ideas, plans, or intent.  The diagnosis was dysthymic disorder 
and marital and financial problems.  This VA examiner added that, 
although the Veteran had a dysthymic disorder, it appeared he was 
trying to exaggerate the severity of his symptoms.  This VA 
examiner also stated the dysthymic disorder did not appear to be 
related to the one-time incident during service when, following a 
marital conflict, the Veteran made a suicidal statement or 
gesture and was admitted for observation and discharged with the 
conclusion that he did not suffer from any psychiatric disorder 
in May 1997.

VA outpatient treatment records dated in February and September 
2009 show diagnoses of depression.

Following the appeal of the Veteran's claim for service 
connection for dysthymic disorder to the Court, in a Joint Motion 
by the contesting parties, it was recognized that the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) states "the essential feature of dysthymic 
disorder is a chronically depressed mood that occurs for most of 
the day more days than not for at least 2 years."  DSM-IV 
300.4, 345-49.  So there was inherent conflict with the January 
2005 VA compensation examiner's diagnosis of dysthymic disorder 
as unrelated to the Veteran's military service since his 
separation from service in April 2003 was within 2 years of that 
VA examiner's diagnosis in January 2005.

Because of this contradiction, the Board remanded this case in 
June 2009 for that VA compensation examiner to reconcile his 
diagnosis of dysthymic disorder in light of this apparent 
discrepancy, considering the parameters set forth for this 
disorder recognized in the DSM-IV.  However, apparently due to a 
transportation issue, the Veteran was unable to be seen again by 
this previous examiner, so an examination was performed instead 
by another VA compensation examiner at a different VA facility in 
December 2009.  That examiner indicated he did not find clinical 
evidence of dysthymic disorder or depression.  He said the 
Veteran offered various symptoms that were not consistent with 
dysthymic disorder or major depression, noting also that he did 
not find evidence of any other psychiatric disorder, either, 
so there was no diagnosis.

But in May 2010, to try and obtain further comment regarding the 
merits of this case, the Board additionally obtained an expert 
medical opinion from the VHA.  The respondent indicated in his 
July 2010 report that the Veteran meets the 
DSM-IV criteria for a diagnosis of dysthymic disorder (dysthymia) 
based on the fact that he reported subjective feelings of 
depression dating back to his time in the Army.  Although the 
exact onset is not certain, given that there is no documentation 
on discharge from service about his mood, he may have had mood 
symptoms prior to his discharge, and the debated period is about 
a month period to have the duration of 2 years complete.  The 
respondent then goes on to note that the Veteran's symptoms may 
have started anytime between 1999 and 2003 when he was 
discharged.  He does not meet the criteria for a major depressive 
disorder, and does not appear to have met the criteria for this 
or posttraumatic stress disorder (PTSD) any time from the records 
reviewed.  It appears from the records reviewed that his mood 
problems do not appear to be related to his suicide gesture in 
1997 given the fact that there were no documented symptoms 
between 1997 and 2004, and he was supposedly with no symptoms on 
re-enlistment in 1999.  

And in response to the Board's question regarding the likelihood 
(very likely, as likely as not, or unlikely) this current 
diagnosis of dysthymia dates back to the Veteran's military 
service, which ended in April 2003, or is otherwise attributable 
to his service, including especially the earlier events in May 
1997, this respondent concluded it is likely the Veteran's mood 
problems date back to his time in service in the military.  
However, added this respondent, it is not likely that his mood 
problems date back to 1997 (as also had been stated earlier in 
this report).

In deciding whether the Veteran has current psychiatric 
disability - and specifically, dysthymia, due to his military 
service, it is the responsibility of the Board to weigh the 
evidence for and against the claim and decide where to give 
credit and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).



Here, there is no inherent reason for favoring one opinion over 
another concerning whether the Veteran has dythymia dating back 
to his military service or as a consequence of unfortunate events 
that occurred during his service, including especially in 1997.  
The opinions concerning this, for and against the claim, are 
about equally probative in certain respects versus others.  
Since, however, the opinion most recently obtained in July 2010 
indicates the dysthymia dates back to his military service - 
albeit just, and does not stem from the unfortunate events and 
circumstances in 1997 that he believes precipitated it, there is 
sufficient evidence to grant the claim when resolving all 
reasonable doubt in his favor concerning the etiology of this 
condition and its potential relationship with his military 
service.  38 C.F.R. § 3.102.  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or obvious 
etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for dysthymic disorder, claimed as depression, 
is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


